                    UNITED STATES DISTRICT COURT
                         DISTRICT OF NEVADA


JOSEPH M. CARPINO,                   )              3:18-cv-00506-MMD-WGC
                                     )
                        Plaintiff,   )              MINUTES OF THE COURT
        vs.                          )
                                     )              January 24, 2020
DR. MARTIN NAUGHTON, et al.,         )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:       KAREN WALKER           REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Before the court is Plaintiff’s Motion to Stay Proceedings (ECF No. 18).

    Good cause appearing, Plaintiff’s Motion to Stay Proceedings (ECF No. 18) is
GRANTED. This case is STAYED for a period of ninety (90) days.

        The Courtroom Administrator shall schedule a status conference in approximately
ninety (90) days.

      IT IS SO ORDERED.

                                           DEBRA K. KEMPI, CLERK

                                           By:        /s/______________________
                                                  Deputy Clerk
